Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-1) of Limco-Piedmont, Inc. for the registration of 460,000 shares of its common stock, of our report dated March 7, 2005, with respect to the consolidated financial statements of Limco-Piedmont, Inc. included in the Registration Statement (Amended Form S-1 No. 333-142157) and related Prospectus of Limco-Piedmont, Inc. for the registration of its common stock. /s/ TULLIUS TAYLOR SARTAIN & SARTAIN LLP July 18, 2007
